Execution Copy




This Agreement must be executed and delivered to the Company (Attn: Philip K.
Yachmetz, Senior Vice President & General Counsel) on or before June 21, 2011,
but not prior to May 30, 2011.

SEPARATION AND GENERAL RELEASE AGREEMENT

     This Separation and General Release Agreement (the "Agreement") is entered
into between PAUL R. HAMELIN, with an address at 2998 South Lake Leelanau Road,
Lake Leelanau, Michigan 49653 ("Executive") and SAVIENT PHARMACEUTICALS, INC., a
Delaware corporation with an address at One Tower Center, 14th Floor, East
Brunswick, New Jersey 08816 (the “Company”). The Company, together with its
past, present and future parent entities, subsidiaries, affiliated entities,
related companies and divisions and each of the respective past, present and
future officers, directors, employees, shareholders, members, partners,
trustees, employee benefit plans (and such plans' fiduciaries, agents,
administrators and insurers), attorneys, and agents (individually and in their
official capacities), as well as any predecessors, future successors or assigns
or estates of any of the foregoing, is collectively referred to in this
Agreement as the "Released Parties."



RECITALS:




     A. The Company and Executive entered into an employment agreement,
effective as of May 23, 2006 (the "Original Employment Agreement"). The Original
Employment Agreement was amended by separate amendments to employment agreement
by and between the Company and Executive, effective as of February 15, 2008 and
December 19, 2008 (the "Employment Agreement Amendment", or individually the
“First Employment Agreement Amendment” and “Second Employment Agreement
Amendment”, respectively). The Original Employment Agreement, as amended by the
Employment Agreement Amendment, shall be referred to in this Agreement as the
"Employment Agreement." Capitalized terms used in this Agreement and not
otherwise defined in this Agreement shall have the meanings ascribed to them in
the Employment Agreement. This Agreement is first presented to Executive on
April 1, 2011.

     B. The Board of Directors of the Company (the "Board") and Executive have
mutually agreed and determined that Executive shall separate from his position
as the Company's President and from his employment with the Company, effective
May 30, 2011.

     C. Notwithstanding the mutual agreement between the Company and Executive
regarding his separation from his employment with the Company, the Company has
agreed to treat the Executive's separation from employment, for purposes of
advance notice of termination and Severance Benefits, as an involuntary
termination by the Company without Cause pursuant to Section 7.4 of the
Employment Agreement; provided, however, as a condition to Executive's receipt
of the payments and benefits set forth in Sections 7.4(b)(1)-(3) of the
Employment Agreement and Section 2 hereof, Executive is required to (i) execute,
deliver (within the time frames provided), and not revoke this Agreement, and
(ii) complete, to the satisfaction of the Company, the transition of Executive’s
duties and responsibilities and assistance as specified in Section 1(B).

1

--------------------------------------------------------------------------------

     D. Accordingly, pursuant to a Notice of Termination dated April 1, 2011
(the "Notice Date"), the Company invoked Section 7.4 of the Employment Agreement
and terminated Executive's employment with the Company without Cause, effective
May 30, 2011.

     E. The Executive has requested, after conferring with his legal counsel,
that the severance payments described herein not be subject to the "six month
delay" applicable to "specified employees" as described in Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code"), and accordingly that
such severance payments to be paid to the Executive hereunder should commence as
described herein and without the imposition of an "additional tax" under such
Section 409A.

     F. Each of the parties hereto believes it to be in their respective best
interests to enter into an agreement to set forth the terms of their respective
rights and obligations relating to the Executive's separation from the Company.

In consideration of the foregoing premises, the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

1.      Separation of Employment; Termination of Employment Agreement;
Transition Period. (A) Effective as of the close of business on May 30, 2011
(the "Effective Date of  

Termination"), Executive's employment with the Company will terminate.
Accordingly, Executive acknowledges and understands that the Employment
Agreement and his employment with the Company under the Employment Agreement or
otherwise will automatically terminate on the Effective Date of Termination and
that his last day of employment with the Company will be the Effective Date of
Termination. Executive understands and agrees that, notwithstanding the
termination of the Employment Agreement and Executive's employment with the
Company, Executive's obligations pursuant to Article 13 (Confidentiality and
Non-Competition) of the Employment Agreement (as so renumbered pursuant to the
First Employment Agreement Amendment) shall survive such termination and remain
in full force and effect (the "Surviving Employment Agreement Provisions").
Executive acknowledges and agrees that, except as otherwise specifically
provided in this Agreement, Executive has received all compensation and benefits
to which Executive is entitled under the Employment Agreement or otherwise as a
result of Executive's employment with the Company. Executive understands that,
except as otherwise specifically provided in this Agreement, Executive is
entitled to nothing further from any of the Released Parties, including
reinstatement by the Company. The Company and the Executive hereby agree that
Section 9.1(e) of the Employment Agreement Amendment is hereby terminated and of
no further force or effect, and the Company and the Executive further agree that
in the event that it is determined that any payment made or benefit provided to
the Executive hereunder is subject to an "additional tax" or penalty under
Section 409A of the Code, then notwithstanding any provision of this Agreement,
the Employment Agreement, or any other agreement between the parties, such
taxes, penalties and other related amounts shall be the sole liability and
obligation of the Executive.

     (B) The Company and Executive hereby agree that for the period leading up
to the Effective Date of Termination, Executive shall continue to act as the
President of Company reporting to and under the direction of the Chief Executive
Officer of the Company and shall

2

--------------------------------------------------------------------------------

devote substantially his full time, attention and energies to (i) the transition
of the Company’s business to John H. Johnson, Chief Executive Officer of the
Company (the “CEO”) and other employees of the Company as he may designate, and
(ii) assisting with the Company’s commercial launch plans for KRYSTEXXA, as
directed by and in collaboration with the Chief Executive Officer (the
“Transition Services”). Executive’s receipt of the Post-Termination Payments and
Benefits provided for under Section 2 hereof is expressly conditioned upon his
satisfactorily completing and performing such Transition Services as determined
in the sole discretion of the Company and the CEO.

2.      Post-Termination Payments and Benefits     (A) Pursuant to Section 7.4
of the Employment Agreement and by mutual agreement  

between the Company and Executive, the Company shall provide Executive with the
following:

     (i) as additional consideration for, and subject to, Executive's execution,
delivery, and non-revocation of this Agreement:

     (a) in accordance with Sections 7.4(b)(1) and 7.4(b)(2) of the Employment
Agreement, cash payments in the aggregate amount of $1,284,050 (less applicable
withholdings and customary payroll deductions, excluding 401(k) contributions)
(the "Severance Amount"). The Severance Amount shall be payable to the Executive
as follows:

     (1) an aggregate amount equal to $1,239,050.00 (the "Severance
Installments") shall be paid in thirty-six (36) semi-monthly installments, of
$34,418.06 each (less applicable withholdings and other customary payroll
deductions, excluding 401(k) contributions), payable on the 15th and 30th days
of each calendar month commencing immediately following the effectiveness of
this Agreement; and

     (2) an amount equal to $45,000 (less applicable withholdings and customary
payroll deductions, excluding 401(k) contributions), payable in a lump sum on
May 31, 2012;

     (b) continuation of welfare benefits of medical, dental, and life insurance
coverage for a period of eighteen (18) months following the Effective Date of
Termination, in accordance with, and subject to the terms, conditions, and
limitations set forth in, Section 7.4(b)(3) of the Employment Agreement, which
continuation of coverage shall satisfy Executive's rights under COBRA;

     (ii) (a) Notwithstanding anything to the contrary in any equity
compensation plan or stock option award agreement and Section 7.4(b)(4) of the
Employment Agreement, (1) the vesting of 37,500 shares of stock options
previously granted to you and now scheduled to vest on December 19, 2011 will be
accelerated and will vest upon the Effective Date of Termination, and (2) your
stock options vested as of the Effective Date of Termination will remain
exercisable until November 30, 2011, after which they will cease to be
exercisable. (b) Except as set forth in Section 2(A)(ii)(a) immediately above,
any equity awards granted to Executive by the Company prior to the Effective
Date of Termination will be governed as set forth in the respective equity
compensation plans and award agreements;

3

--------------------------------------------------------------------------------

     (iii) in accordance with Section 7.4(b)(5) of the Employment Agreement,
Executive's Base Salary that was earned (but not yet paid) through the Effective
Date of Termination, together with payment for Executive's twenty (20) accrued,
but unused, vacation days through the Effective Date of Termination, if any,
shall be paid to Executive on the next regular paydate following the Effective
Date of Termination; and

     (iv) all other benefits (excluding severance plans, policies and programs,
if any) to which Executive has a vested right as of the Effective Date of
termination shall be paid and/or provided in accordance with the terms of such
applicable plans or programs.

     (B) In accordance with Article 14 (Outplacement Assistance) of the
Employment Agreement (as so renumbered pursuant to the Employment Agreement
Amendment), the Company shall reimburse Executive for the costs of all
outplacement services obtained by Executive within the one (1) year period after
the Effective Date of Termination, which reimbursement shall be made no later
than May 31, 2011; provided, however, that the maximum aggregate amount of such
reimbursement shall not exceed $42,100.00.

Notwithstanding anything contained in this Section 2 to the contrary, Executive
shall not be entitled to the payments or benefits set forth in Section 2(A)(i),
2(A)(ii) and 2(B) of this Agreement if Executive's employment is terminated by
the Company for Cause prior to the Effective Date of Termination. Further,
Executive's entitlement to the payments and benefits set forth in Section
2(A)(i) of this Agreement shall be subject to Executive's execution, delivery,
and non-revocation of this Agreement in accordance with the terms provided
herein and therein.

Executive acknowledges and agrees that the payments and benefits set forth in
this Section 2 shall fully satisfy any and all obligations of the Company
pursuant to Sections 7.4 and 14.1 of the Employment Agreement or otherwise in
connection with the termination of Executive's employment with the Company
without Cause.

3.      General Releases.     (A) Executive General Release of Released Parties.
In consideration of the release by  

the Company set forth in Section 3(B) of this Agreement below, and the Company’s
covenant not to sue the Executive set forth in Section 4(B) of this Agreement
below, Executive hereby unconditionally and irrevocably releases, waives,
discharges, and gives up, to the full extent permitted by law, any and all
Claims (as defined below) that Executive may have against any of the Released
Parties, arising on or prior to the date of Executive's execution and delivery
of this Agreement to the Company. “Claims” means any and all actions, charges,
controversies, demands, causes of action, suits, rights, and/or claims
whatsoever for debts, sums of money, wages, salary, severance pay, commissions,
bonuses, unvested stock options, vacation pay, sick pay, fees and costs,
attorneys fees, losses, penalties, damages, including damages for pain and
suffering and emotional harm, arising, directly or indirectly, out of any
promise, agreement (including, without limitation, the Employment Agreement),
offer letter, contract, understanding, common law, tort, the laws, statutes,
and/or regulations of the States of New Jersey, Delaware or any other state and
the United States, including, but not limited to, federal and state
whistleblower laws, Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Family and Medical Leave Act, the Equal Pay Act, the Americans
with Disabilities Act, the Employee Retirement Income Security Act (excluding
COBRA), the Vietnam Era Veterans

4

--------------------------------------------------------------------------------

Readjustment Assistance Act, the Fair Credit Reporting Act, the Age
Discrimination in Employment Act ("ADEA"), the Older Workers’ Benefit Protection
Act, the Occupational Safety and Health Act, the Sarbanes-Oxley Act of 2002, the
New Jersey Law Against Discrimination, the New Jersey Family Leave Act, the New
Jersey Civil Rights Act, the New Jersey Conscientious Employee Protection Act,
the Michigan Civil Rights Act, the Michigan Persons with Disabilities Civil
Rights Act, the Michigan Polygraph Protection Act, the Michigan Whistleblowers'
Protection Act, the Michigan Clean Indoor Air Act, the Michigan Military
Discrimination Law, the Michigan Occupational Health and Safety Act, the
Michigan Juror Protection Law and the Michigan Veterans' Preference Act, as each
may be amended from time to time, whether arising directly or indirectly from
any act or omission, whether intentional or unintentional. This Section 4(A)
releases all Claims including those of which Executive is not aware and those
not mentioned in this Agreement. Executive specifically releases any and all
Claims arising out of the Employment Agreement or the termination thereof and
Executive’s employment with Company or separation therefrom. Executive expressly
acknowledges and agrees that, by entering into this Agreement, Executive is
releasing and waiving any and all Claims, including, without limitation, Claims
that Executive may having arising under ADEA, which have arisen on or before the
date of Executive’s execution and delivery of this Agreement to Company.
Notwithstanding the foregoing, nothing in this Section 4(A) shall be deemed to
release the Company from its obligations arising under this Agreement or the
Indemnity Agreement between the Company and Executive dated February 15, 2006
(the "Indemnity Agreement') or any of the Executive's existing rights under the
Company's charter or by-laws.

     (B) Company's General Release of Executive. Except as otherwise
specifically set forth in this Agreement, in consideration of the release by
Executive set forth in Section 3(A) of this Agreement above and the Executive’s
covenant not to sue the Released Parties set forth in Section 4(A) of this
Agreement above, the Company hereby irrevocably releases, waives, discharges and
gives up, to the full extent permitted by law, any and all Company Claims (as
defined below) that the Company may have against Executive arising on or prior
to the date of the Company's execution and delivery of this Agreement to the
Executive “Company Claims” means any and all actions, charges, controversies,
demands, causes of action, suits, rights, and/or claims whatsoever for debts,
sums of money, fees and costs, attorneys' fees, losses, penalties, damages,
including damages arising, directly or indirectly, out of any promise,
agreement, contract, understanding, common law, tort, the laws, statutes and/or
regulations of the States of New Jersey, Delaware or any other state and the
United States that the Company may have against Executive, whether arising
directly or indirectly from any act or omission, whether intentional or
unintentional, including, without limitation, claims arising out of (i) the
Employment Agreement and/or the termination of the Employment Agreement or
otherwise arising out of Executive’s employment with the Company or separation
of Executive’s employment with the Company; or (ii) Executive’s position as an
officer and/or member of any committee of the Company or any of its affiliates
or Executive’s termination from such positions. Except as otherwise specifically
set forth in this Section 3(B), this Section 3(B) releases all Company Claims
including those of which the Company is not aware and those not mentioned in
this Agreement. Notwithstanding the foregoing, nothing in this Section 3(B)
shall be deemed to release Executive from Company Claims that relate to (i) the
obligations of Executive under this Agreement, (ii) the obligations of Executive
pursuant to the Surviving Employment Agreement Provisions or the Confidentiality
Agreement, or (iii) any and all actions and claims by the Company against
Executive for contribution and/or indemnification of any action or claim brought
by any third party person arising out of Executive's acts or omissions

5

--------------------------------------------------------------------------------

while employed by the Company, unless such action and/or claim by the Company
for contribution and/or indemnification is precluded by the Indemnification
Agreement or the Company's charter or by-laws.

Executive acknowledges that Executive is not otherwise entitled to receive the
release of Company Claims set forth in this Section 3(B) or the Company’s
covenant not to sue Executive set forth in Section 4(B) above and acknowledges
that nothing in this Agreement shall be deemed to be an admission of liability
on the part of any of the Released Parties. Executive agrees that Executive will
not seek anything further from any of the Released Parties.

4.      Representations; Covenant Not to Sue.     (A) Executive hereby
represents and warrants to the Released Parties that Executive has  

not: (i) filed, caused or permitted to be filed any pending proceeding (nor has
Executive lodged a complaint with any governmental or quasi-governmental
authority) against any of the Released Parties, nor has Executive agreed to do
any of the foregoing; (ii) assigned, transferred, sold, encumbered, pledged,
hypothecated, mortgaged, distributed, or otherwise disposed of or conveyed to
any third party any right or Claim against any of the Released Parties that has
been released in this Agreement; or (ii) directly or indirectly assisted any
third party in filing, causing or assisting to be filed, any Claim against any
of the Released Parties. Except as set forth in Section 12 below, Executive
covenants and agrees that he shall not encourage or solicit or voluntarily
assist or participate in any way in the filing, reporting or prosecution by
himself or any third party of a proceeding or Claim against any of the Released
Parties.

     (B) The Company hereby represents and warrants that the Company has not (i)
filed, caused or permitted to be filed any pending proceeding (nor has the
Company lodged a complaint with any governmental or quasi-governmental
authority) against Executive, nor has the Company agreed to do any of the
foregoing, (ii) assigned, transferred, sold, encumbered, pledged, hypothecated,
mortgaged, distributed, or otherwise disposed of or conveyed to any third party
any right or Company Claim against Executive which has been released in this
Agreement, and (iii) directly or indirectly assisted any third party in filing,
causing or assisting to be filed, any Company Claim against Executive. Except as
may otherwise be required by law, the Company covenants and agrees that the
Company shall not encourage or solicit or voluntarily assist or participate in
any way in the filing, reporting or prosecution by itself or any third party of
a proceeding or Company Claim against Executive based upon or relating to any
Company Claim released by the Company in this Agreement.

5. Who is Bound. The Company and Executive are bound by this Agreement. Anyone
who succeeds to Executive's rights and responsibilities, such as the executors
of Executive's estate, is bound, and anyone who succeeds to the Company's rights
and responsibilities, such as its successors and assigns, is also bound.

6. Cooperation With Investigations/Litigation. Executive agrees to reasonably
cooperate in any Company investigations and/or litigation regarding events that
occurred during Executive’s tenure with the Company. The Company will reimburse
Executive for reasonable expenses Executive incurs in extending such
cooperation, so long as Executive provides advance written notice of Executive’s
request for reimbursement and provides satisfactory documentation of the
expenses.

6

--------------------------------------------------------------------------------

7. Non-Disparagement; Surviving Employment Provisions; Confidentiality
Agreement; Confidentiality.

     (A) Executive agrees not to make any defamatory or derogatory statements
concerning any of the Released Parties. The Company agrees not to make any
defamatory or derogatory statements concerning the Executive. Provided inquiries
are directed to the Company's Human Resources Department, the Company shall
disclose to prospective employers information limited to Executive's dates of
employment and last position held by Executive.

     (B) Executive understands and agrees that the Surviving Employment
Agreement Provisions and Executive's obligations pursuant to the Confidentiality
Agreement survive the termination of the Employment Agreement and Executive's
employment with the Company and represents and warrants that he has at all times
been in compliance with his obligations pursuant to the Surviving Employment
Agreement Provisions and the Confidentiality Agreement. Executive also agrees
that the amounts paid to Executive and all of the other terms of this Agreement
shall be kept confidential. Executive shall not reveal the amounts paid to
Executive or the other terms of this Agreement to anyone, except to Executive’s
immediate family, legal and financial advisors and then only after securing the
agreement of such individual to maintain the confidentiality of this Agreement,
or in response to a subpoena or other legal process, after reasonable notice has
been provided to the Company sufficient to contest the disclosure.

8. Company Property. Without limitation of Executive's obligations pursuant to
the Surviving Employment Agreement Provisions and the Confidentiality Agreement,
Executive represents that he has returned all Company property in Executive’s
possession, custody or control, including, but not limited to, all Company
equipment, laptop computers, personal digital assistants, cell phones, pass
codes, keys, swipe cards, documents or other materials that Executive received,
prepared, or helped prepare. Executive represents that Executive has not
retained any copies, duplicates, reproductions, computer disks, or excerpts
thereof of Company’s documents.

9. Remedies. If Executive breaches Section 4(A) of this Agreement, or takes any
action that violates or is inconsistent with the release of claims in favor of
the Company set forth in Section 3(A), it shall constitute a material breach of
this Agreement and, in addition to and not instead of the Released Parties’
other remedies hereunder or otherwise at law or in equity, then (i) the release
of Company Claims set forth in Section 3(B) of this Agreement above and the
Company's covenant not to sue Executive set forth in Section 4(B) of this
Agreement above shall automatically be rescinded and of no further force and
effect and (ii) no further payments under Section 2(A)(i) hereunder shall be
made to the Executive. The foregoing shall not be deemed to limit or preclude
the Company from enforcing any other term or provision of this Agreement, or the
terms of the Surviving Employment Agreement Provisions or the Confidentiality
Agreement, in each case in accordance with the terms of such agreements or under
applicable law. If the Company breaches Section 4(B) of this Agreement, it shall
constitute a material breach of this Agreement and, in addition to and not
instead of the Executive’s other remedies hereunder, or otherwise at law or in
equity, the release of Claims set forth in Section 3(A) of this Agreement above
and the Executive’s covenant not to sue the Company set forth in Section 4(A) of
this Agreement above shall automatically be rescinded and of no further force
and effect.

7

--------------------------------------------------------------------------------

10. Construction of Agreement. In the event that one or more of the provisions
contained in this Agreement, the Surviving Employment Agreement Provisions, or
the Confidentiality Agreement shall for any reason be held unenforceable in any
respect under the law of any state of the United States or the United States,
such unenforceability shall not affect any other provision of this Agreement,
the Surviving Employment Agreement Provisions or the Confidentiality Agreement,
but this Agreement, the Surviving Employment Agreement Provisions and the
Confidentiality Agreement shall then be construed as if such unenforceable
provision or provisions had never been contained herein or therein. If it is
ever held that any restriction hereunder, under the Surviving Employment
Agreement Provisions or under the Confidentiality Agreement is too broad to
permit enforcement of such restriction to its fullest extent, such restriction
shall be enforced to the maximum extent permitted by applicable law. This
Agreement, the Surviving Employment Agreement Provisions, the Confidentiality
Agreement and any and all matters arising directly or indirectly herefrom or
therefrom shall be governed under the laws of the State of New Jersey, without
reference to choice of law rules. The Company and Executive consent to the sole
jurisdiction of the federal and state courts of New Jersey. THE COMPANY AND
EXECUTIVE HEREBY WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY JURY IN ANY ACTION
CONCERNING THIS AGREEMENT OR ANY AND ALL MATTERS ARISING DIRECTLY OR INDIRECTLY
HEREFROM AND REPRESENT THAT THEY HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE OR
HAVE CHOSEN VOLUNTARILY NOT TO DO SO SPECIFICALLY WITH RESPECT TO THIS WAIVER.

11.      Acknowledgments. The Company and Executive acknowledge and agree that:
    (A) By entering in this Agreement, Executive does not waive any rights or
Claims that  

may arise after the date that Executive executes and delivers this Agreement to
Company;

     (B) This Agreement shall not affect the rights and responsibilities of the
Equal Employment Opportunity Commission (the “EEOC”) or similar state agency to
enforce applicable laws, and further acknowledge and agree that this Agreement
shall not be used to justify interfering with Executive’s protected right to
file a charge or participate in an investigation or proceeding conducted by the
EEOC or similar state agency. Accordingly, nothing in this Agreement shall
preclude Executive from filing a charge with, or participating in any manner in
an investigation, hearing or proceeding conducted by, the EEOC or similar state
agency, but Executive hereby waives any and all rights to recover under, or by
virtue of, any such investigation, hearing or proceeding;

     (C) Notwithstanding anything set forth in this Agreement to the contrary,
nothing in this Agreement shall affect or be used to interfere with Executive’s
protected right to test in any court, under the Older Workers’ Benefit
Protection Act, or like statute or regulation, the validity of the waiver of
rights under ADEA set forth in this Agreement; and

     (D) Nothing in this Agreement shall preclude Executive from exercising
Executive’s rights, if any (i) under Section 601-608 of the Employee Retirement
Income Security Act of 1974, as amended, popularly known as COBRA, (ii)
Company’s 401(k) plan; or (iii) the Company's 2004 Incentive Plan.

8

--------------------------------------------------------------------------------

12.      Opportunity for Review.     (A) Executive represents and warrants that
Executive: (i) has had sufficient  

opportunity to consider this Agreement; (ii) has read this Agreement; (iii)
understands all the terms and conditions hereof; (iv) is not incompetent or had
a guardian, conservator or trustee appointed for Executive; (v) has entered into
this Agreement of Executive’s own free will and volition; (vi) has duly executed
and delivered this Agreement; (vii) understands that Executive is responsible
for Executive’s own attorney’s fees and costs; (viii) has had the opportunity to
review this Agreement with counsel of Executive’s choice or has chosen
voluntarily not to do so; (ix) understands the Executive has been given
twenty-one (21) days to review this Agreement before signing this Agreement and
understands that he is free to use as much or as little of the 21-day period as
he wishes or considers necessary before deciding to sign this Agreement; (x)
understands that if Executive does not sign and return this Agreement to the
Company (Attn: Philip K. Yachmetz, Senior Vice President & General Counsel) on
or before June 21, 2011 the Company shall have no obligation to enter into this
Agreement, Executive shall not be entitled to the payments set forth in Section
3(A)(i) of this Agreement, the release of Company Claims set forth in Section
4(B) of this Agreement or the Company's covenant not to sue Executive pursuant
to Section 5(B) of this Agreement, and the Effective Date of Termination shall
be unaltered; and (xi) understands that this Agreement is valid, binding and
enforceable against the parties to this Agreement in accordance with its terms.

     (B) This Agreement shall be effective and enforceable on the eighth (8th)
day after execution and delivery to the Company (Attn: Philip K. Yachmetz,
Senior Vice President & General Counsel) by Executive. The parties to this
Agreement understand and agree that Executive may revoke this Agreement after
having executed and delivered it to Company by so advising Company (Attn: Philip
K. Yachmetz, Senior Vice President & General Counsel) in writing no later than
11:59 p.m. on the seventh (7th) day after Executive’s execution and delivery of
this Agreement to the Company. If Executive revokes this Agreement, it shall not
be effective or enforceable, Executive shall not be entitled to the payments set
forth in Section 3(A)(i) of this Agreement, the release of Company Claims set
forth in Section 4(B) of this Agreement or the Company's covenant not to sue
Executive pursuant to Section 5(B) of this Agreement, and the Effective Date of
Termination shall be unaltered.

Agreed to and accepted by, on this 30th day of May, 2011.



Witness:






/s/






EXECUTIVE:

/s/ Paul R. Hamelin
Paul R. Hamelin




Agreed to and accepted by, on this 30th day of May, 2011.

9

--------------------------------------------------------------------------------

SAVIENT PHARMACEUTICALS, INC.



/s/ John H. Johnson
John H. Johnson




10

--------------------------------------------------------------------------------